Title: From Benjamin Franklin to David Hume, 27 September 1760
From: Franklin, Benjamin
To: Hume, David


          
            Dear Sir,
            Coventry, Sept. 27. 1760
          
          I have too long postpon’d answering your obliging Letter, a Fault I will not attempt to excuse, but rather rely on your Goodness to forgive it if I am more punctual for the future.
          
          I am oblig’d to you for the favourable Sentiments you express of the Pieces sent you; tho’ the Volume relating to our Pensilvania Affairs, was not written by me, nor any Part of it, except the Remarks on the Proprietor’s Estimate of his Estate, and some of the inserted Messages and Reports of the Assembly which I wrote when at home, as a Member of Committees appointed by the House for that Service; the rest was by another Hand. But tho’ I am satisfy’d by what you say, that the Duke of Bedford was hearty in the Scheme of the Expedition, I am not so clear that others in the Administration were equally in earnest in that matter. It is certain that after the Duke of Newcastle’s first Orders to raise Troops in the Colonies, and Promise to send over Commissions to the Officers, with Arms, Clothing, &c. for the Men, we never had another Syllable from him for 18 Months; during all which time the Army lay idle at Albany for want of Orders and Necessaries; and it began to be thought at least that if an Expedition had ever been intended, the first Design and the Orders given, must, thro’ the Multiplicity of Business here at home, have been quite forgotten.
          I am not a little pleas’d to hear of your Change of Sentiments in some particulars relating to America; because I think it of Importance to our general Welfare that the People of this Nation should have right Notions of us, and I know no one that has it more in his Power to rectify their Notions, than Mr. Hume. I have lately read with great Pleasure, as I do every thing of yours, the excellent Essay on the Jealousy of Commerce: I think it cannot but have a good Effect in promoting a certain Interest too little thought of by selfish Man, and scarce ever mention’d, so that we hardly have a Name for it; I mean the Interest of Humanity, or common Good of Mankind: But I hope particularly from that Essay, an Abatement of the Jealousy that reigns here of the Commerce of the Colonies, at least so far as such Abatement may be reasonable.
          I thank you for your friendly Admonition relating to some unusual Words in the Pamphlet. It will be of Service to me. The pejorate, and the colonize, since they are not in common use here, I give up as bad; for certainly in Writings intended for Persuasion and for general Information, one cannot be too clear, and every Expression in the least obscure is a Fault. The unshakeable too, tho’ clear, I give up as rather low. The introducing new Words where we are already possess’d of old ones sufficiently expressive, I confess must be generally wrong, as it tends to change the Language; yet at the same time I cannot but wish the Usage of our Tongue permitted making new Words when we want them, by Composition of old ones who Meanings are already well understood. The German allows of it, and it is a common Practice with their Writers. Many of our present English Words were originally so made; and many of the Latin Words. In point of Clearness such compound Words would have the Advantage of any we can borrow from the ancient or from foreign Languages. For instance, the Word inaccessible, tho’ long in use among us, is not yet, I dare say, so universally understood by our People as the Word uncomeatable would immediately be, which we are not allow’d to write. But I hope with you, that we shall always in America make the best English of this Island our Standard, and I believe it will be so. I assure you, it often gives me Pleasure to reflect how greatly the Audience (if I may so term it) of a good English Writer will in another Century or two be encreas’d, by the Increase of English People in our Colonies.
          My Son presents his Respects with mine to you and Dr. Monro. We receiv’d your printed circular Letter to the Members of the Society, and purpose some time next Winter to send each of us a little Philosophical Essay. With the greatest Esteem I am, Dear Sir, Your most obedient and most humble Servant
          
            B Franklin
          
         
          [Added in another hand:] Dated Coventry. Sepr. 27. 1760.
          [Endorsed:] 27 Septr. 1760 Dr. Franklin
        